 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       REBIO RONNIE TOWNSEND,                         Case No. 1:19-cv-01054-NONE-BAM (PC)
12                         Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS IN PART,
13             v.                                       DISMISSING CERTAIN CLAIMS, AND
                                                        ALLOWING ONE CLAIM TO PROCEED
14       HEMELA, et al.,
                                                        (ECF No. 10)
15                         Defendants.
16

17            Plaintiff Rebio Ronnie Townsend (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action brought under 42 U.S.C. § 1983. (Doc. No. 1.) Plaintiff

19   is being detained pursuant to California’s Mentally Disordered Offender (MDO) law, California

20   Penal Code §§ 2970, et seq.1 Individuals detained under the MDO law are considered civil

21   detainees, rather than prisoners within the meaning of the Prisoner Litigation Reform Act. Page

22   v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000). This matter was referred to a United States

23

24   1
        Under the MDO law, a state prisoner who is about to be released may be found to represent a
     substantial danger of physical harm to others, on account of a mental disease or defect, and on
25   this basis committed to a state hospital for a term of one year. The determination of MDO status
26   is made at a court proceeding where the person facing commitment is represented by counsel and,
     unless waived, is entitled to a jury trial. See Cal. Penal Code § 2972. Prior to the expiration of
27   the one-year commitment, if it is deemed that remission either has not occurred or cannot be
     maintained without treatment, a further proceeding may be held to determine whether
28   recommitment for another one year period is warranted. Id.
                                                          1
 1   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

 2           On January 24, 2020, the assigned magistrate judge issued findings and recommendations

 3   recommending that this action be dismissed for failure to state a cognizable § 1983 claim. (Doc.

 4   No. 10.) Those findings and recommendations were served on plaintiff and contained notice that

 5   any objections thereto were to be filed within fourteen (14) days after service. (Id. at 5.) Plaintiff

 6   filed objections on February 10, 2020. (ECF No. 12.)

 7           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court adopts the

 9   magistrate judge’s findings and recommendations in part, but declines to do so in one respect, as

10   explained below.

11           In his complaint, plaintiff alleges that he is being forced to take psychiatric medication

12   based upon a state court order and that these medications are causing side effects that plaintiff

13   finds intolerable, including incontinence, vomiting, dizziness, constant abdominal pain and

14   constipation, and excessive drowsiness. (Doc. No. 1 at 3.) Plaintiff further alleges that he has

15   brought his concerns to the attention of the three medical professional defendants, but that no one

16   will listen to him. (Id. at 4-5.)

17           The pending findings and recommendations correctly conclude that to the extent plaintiff

18   is challenging his designation under the MDO law2 and/or the fact that he is being forcibly

19   medicated, he fails to state a cognizable claim under § 1983 because the circumstances of

20   plaintiff’s commitment indicate he has no expectation to be free from unwanted psychotropic
21   medication. (Doc. No. 10 at 4.)

22           However, a liberal reading of plaintiff’s complaint suggests that he is not only challenging

23   the fact of his forced medication, but also the exact drugs and dosages of those drugs being

24   administered to him, as well as the inattentiveness of defendants to the serious side effects he is

25   suffering as a result of the forced medications. The Supreme Court has recognized that inmates

26   2
       The findings and recommendations incorrectly indicate that plaintiff is a civil detainee held
27   pursuant to California’s Sexually Violent Predators Act (SVPA). Cal. Welf. & Inst. Code § 6600
     et seq. However, this distinction does not change the applicable legal standard or alter the
28   analysis set forth in this order.
                                                      2
 1   possess a liberty interest in freedom from unwanted antipsychotic drugs requiring that “certain

 2   essential procedural protections” and “factual circumstances” be in place in any system seeking to

 3   forcibly administer such medications. Washington v. Harper, 494 U.S. 210, 221–22, 36 (1990).

 4   Detainees who are not confined due to a criminal conviction possess “at least” as much protection

 5   as convicted criminals. Riggins v. Nevada, 504 U.S. 127, 135 (1992). Courts have extended

 6   Riggins to civil detainees. See Jurasek v. Utah State Hosp., 158 F.3d 506, 511 (10th Cir. 1998);

 7   see also Miller v. Allenby, No. 1:15-CV-01207-MJS PC, 2015 WL 5255444, at *3 (E.D. Cal.

 8   Sept. 9, 2015) (permitting leave to amend to allege claims challenging forced psychotropic

 9   medication). Notably, as the Ninth Circuit has recognized, “[w]hile the therapeutic benefits of

10   antipsychotic drugs are well documented, it is also true that the drugs can have serious, even fatal,

11   side effects . . ..” United States v. Williams, 356 F.3d 1045, 1055 (9th Cir. 2004) (quoting

12   Harper, 494 U.S at 229-30). As a result, an order compelling administration of antipsychotic

13   drugs is “an unusually serious infringement of liberty that calls for . . . thorough consideration and

14   justification.” Id. at 1056 (discussing compelled administration of antipsychotics in the context of

15   supervised release). Courts have found that the statutory procedure set forth in California’s

16   Lanterman-Petris-Short Act (“LPS Act”), California Welfare & Institutions Code §§ 5000, et

17   seq., under which a person qualified under California law as a “mentally disordered offender can

18   be compelled to be treated with antipsychotic medication under certain circumstances, “clearly

19   satisfies the minimum requirements of the Due Process Clause.” Simpson v. State Dep't of

20   Mental Health, No. 1:11-CV-01559-RRB, 2013 WL 1811817, at *2 (E.D. Cal. Apr. 29, 2013).
21   The LPS Act’s procedures, as interpreted by California’s courts, are implemented through

22   hearings bearing the name of a seminal case on the subject: In re Qawi, 32 Cal. 4th 1, 27-28

23   (2004). However, mere non-compliance with California’s procedures does not make out a

24   constitutional violation cognizable under § 1983. See Simpson, 2013 WL 1811817, at *2.

25          Here, the question is whether plaintiff has plausibly alleged a separate constitutional

26   violation. The Fourteenth Amendment provides the general standard for evaluating the
27   constitutionally protected interests of individuals who have been involuntarily committed to a

28   state facility. See Youngberg v. Romeo, 457 U.S. 307, 312 (1982). Such individuals are “entitled
                                                        3
 1   to more considerate treatment and conditions of confinement than criminals whose conditions of

 2   confinement are designed to punish.” Id. In determining whether the constitutional rights of an

 3   involuntarily committed individual have been violated, the court must balance the individual’s

 4   liberty interests against the relevant state interests, with deference shown to the judgment

 5   exercised by qualified professionals. Id. at 320-22. A “decision, if made by a professional, is

 6   presumptively valid; liability may be imposed only when the decision by the professional is such

 7   a substantial departure from accepted professional judgment, practice, or standards as to

 8   demonstrate that the person responsible actually did not base the decision on such a judgment.”

 9   Id. at 322–23. The professional judgment standard is an objective standard and it equates “to that

10   required in ordinary tort cases for a finding of conscious indifference amounting to gross

11   negligence.” Ammons v. Wash. Dep’t of Soc. & Health Servs., 648 F.3d 1020, 1029 (9th Cir.

12   2011) (citations and emphasis omitted).

13           The mere “existence of side-effects is not enough in itself to show that professional

14   judgment was not exercised,” given the medical determination (implied by plaintiff’s own

15   allegations related to the Qawi hearing) that the medication was appropriately administered to

16   treat plaintiff’s condition. See Tilley v. Tracy, No. C 03-5701 PJH(PR), 2006 WL 822174, at *2

17   (N.D. Cal. Mar. 28, 2006). But the extent and severity of the side effects plaintiff alleges here at

18   least give rise to the inference that the specific dosages (or combination of dosages) being

19   administered to him may not have been medically appropriate and, relatedly, may not have

20   represented the exercise of professional judgment. That said, plaintiff acknowledges that one of
21   the treating physician defendants did decrease the dosage of one of his medications in response to

22   plaintiff’s complaints regarding side effects. (Doc. No. 1 at 4.) Plaintiff was then provided a

23   Qawi hearing in the Fresno County Superior Court on September 17, 2019. (Id.) After that

24   hearing, his treating physician reinstated the original dosage. (Id.) Plaintiff’s allegations related

25   to the Qawi hearing suggest that the Fresno County Superior Court determined that the

26   medications plaintiff was being given were appropriate given his condition. Obviously, if the
27   dosages and side effects were discussed at the Qawi hearing or were otherwise considered and/or

28   /////
                                                        4
 1   addressed by medical professionals responsible for plaintiff’s care, that might be relevant or even

 2   possibly dispositive of plaintiff’s claims.

 3          Because this case is at the screening stage, however, which requires only that the claims

 4   asserted be “facially plausible,” the court concludes that plaintiff has adequately alleged a

 5   violation of the professional judgment standard set forth in Youngberg. If it is true, as plaintiff’s

 6   allegations suggests, that he described to the defendants the serious side effects of the medications

 7   being administered to him and they ignored him, a finder of fact could conclude that this

 8   amounted to conscious indifference. It is, of course, quite possible that the record and other

 9   evidence will ultimately reveal that the complained of side effects were fully considered by the

10   defendants but that professional judgment was exercised to continue to medicate plaintiff in the

11   same manner in light of his condition. However, this determination cannot be made as a matter of

12   law at the screening stage of the litigation. Accordingly, the court will allow plaintiffs to proceed

13   on his claim that the manner by which his forced medication has been carried out violates the

14   professional judgment standard set forth in Youngberg, most notably based on plaintiff’s

15   allegation that all three defendant medical providers were made aware of and ignored his

16   complaints of the serious side effects of the medication being administered. Defendants will be

17   required to answer to these allegations.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The findings and recommendations issued on January 24, 2020, (ECF No. 10), are

20                  adopted in part;
21           2.     To the extent plaintiff is challenging his designation under the MDO law and/or

22                  the fact that he is being forcibly medicated, such claims are dismissed with

23                  prejudice because those allegations fail to state a cognizable claim under 42 U.S.C.

24                  § 1983;

25          3.      However, plaintiff may proceed on his claim to the extent it is based on his

26                  allegation that the manner by which his forced medication has been carried out
27                  violates the professional judgment standard set forth in Youngberg, including the

28                  allegation that all three defendant medical providers were made aware of and
                                                        5
 1              ignored plaintiff’s complaints of serious side effects resulting therefrom; and

 2        4.    This action is referred back to the assigned magistrate judge for further

 3              proceedings consistent with this order.

 4   IT IS SO ORDERED.
 5
       Dated:   March 2, 2020
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   6
